t c summary opinion united_states tax_court orlando bujosa petitioner v commissioner of internal revenue respondent docket no 19816-03s filed date ralph j pocaro for petitioner joseph j boylan for respondent nims judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the issues for decision are whether petitioner may challenge his underlying tax_liabilities if he may whether remand to appeals is necessary and if remand is not necessary whether respondent’s rejection of petitioner’s offer-in-compromise constitutes an abuse_of_discretion background this case was submitted fully stipulated pursuant to rule and the facts as stipulated are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in linden new jersey petitioner earned nonemployee compensation from l p trucking in the amounts of dollar_figure for and dollar_figure for which amounts were reported on forms 1099-misc miscellaneous income in petitioner also received dollar_figure in wages reported on form_w-2 wage and tax statement form_w-2 from the newark group and wages reported on form_w-2 in the amount of dollar_figure from beacon hill club however petitioner failed to file income_tax returns for taxable years and respondent mailed statutory notices of deficiency for and to petitioner at his last_known_address on date petitioner did not request judicial review of these deficiencies on date respondent issued and mailed a final notice - notice_of_intent_to_levy and notice of your right to a hearing regarding taxable years and to petitioner this notice sought to collect taxes and additions to tax in the amounts of dollar_figure and dollar_figure respectively for and dollar_figure and dollar_figure respectively for petitioner timely requested a hearing regarding the proposed collection action petitioner received a hearing consisting of telephone conferences on date and date the discussions primarily centered around an offer-in-compromise oic as the appeals officer advised that petitioner’s underlying tax_liabilities would not be considered after several attempted submissions on date petitioner finally made a complete and reviewable offer based on doubt as to collectibility the appeals officer forwarded the oic to respondent’s offer specialist for consideration the offer specialist reviewed the offer and made repeated requests of petitioner for additional information petitioner failed to respond to any of the requests so respondent’s offer specialist returned the oic to the appeals officer the appeals officer subsequently made the determination that the proposed levy action was appropriate for the taxable years and and a notice_of_determination was issued discussion before a levy may be made on any property or right to property a taxpayer is entitled to notice of the commissioner’s intent to levy and notice of the right to a fair hearing before an impartial officer of the internal_revenue_service irs appeals_office sec_6330 and b d taxpayers may raise challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 the appeals officer must consider those issues verify that the requirements of applicable law and administrative procedures have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person involved that any collection action be no more intrusive than necessary sec_6330 after the irs appeals hearing process sec_6330 gives this court jurisdiction to review the appeals officer’s determination in an appeal to this court pursuant to sec_6330 a taxpayer may raise in his petition any issues that he raised at the appeals hearing see sec_301_6330-1 q a- f5 proced admin regs where the underlying tax_liability is properly at issue we review the appeals determination with respect to the existence and amount of tax_liability de novo 114_tc_604 114_tc_176 when the underlying tax_liability is not properly at issue we review the appeals officer’s determination using an abuse_of_discretion standard id underlying tax_liability first we must decide whether petitioner’s underlying tax_liabilities are properly at issue petitioner’s petition raises and only raises the issue of his underlying tax_liabilities in addition to checking the redetermination of deficiency box he stated that he was a truck driver in and did not have the income so as to owe these taxes in his request for a hearing he indicated on the form request for a collection_due_process_hearing that he had filed his taxes every year and was not aware of any deficiency but during the course of his hearing and in response to his assertion on the form the appeals officer told petitioner that his underlying tax_liabilities would not be considered and the hearing proceeded accordingly a taxpayer may raise the issue of the underlying tax_liability only if he or she did not receive a statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute such tax_liability sec_6330 actual receipt of the notice_of_deficiency is required tatum v commissioner tcmemo_2003_115 generally no challenge to the underlying tax_liability is allowed where there is evidence that a notice_of_deficiency was mailed to the taxpayer and no factors are present to rebut the presumption of delivery see sego v commissioner supra pincite where the taxpayer denies receipt of the notice_of_deficiency and the commissioner provides only a copy addressed to the taxpayer and no evidence of its actual mailing receipt for purposes of sec_6330 is not presumed calderone v commissioner tcmemo_2004_240 in the present case petitioner asserted that he was not aware of any deficiency respondent has offered only copies of the notices of deficiency addressed to petitioner and concedes on brief that actual delivery cannot be proven therefore petitioner was entitled to challenge his underlying tax_liabilities in his hearing and the appeals officer erred in not allowing petitioner’s arguments on that issue our de novo review of respondent’s determination with respect to petitioner’s underlying tax_liabilities permits us to consider and resolve the issue see priestly v commissioner tcmemo_2003_267 affd 125_fedappx_201 9th cir in the case before us remand to appeals for consideration of petitioner’s tax_liabilities would be neither necessary nor productive see 117_tc_183 sapp v commissioner tcmemo_2006_104 priestly v commissioner supra further a remand to respondent’s appeals_office would more_likely_than_not needlessly delay the collection of petitioner’s tax_liabilities plus related additions to tax and interest which if the proper amounts have been assessed are already long overdue priestly v commissioner supra upon examination of the record we find that petitioner has offered nothing to indicate that any adjustment to respondent’s assessments for and is warranted petitioner stipulated to the receipt of income from the multiple sources for both taxable years at issue further petitioner advanced nothing but nebulous protests against the assessed tax_liabilities his petition simply asserted that he was a truck driver in and did not have the income so as to owe these taxes his form stated only that he had filed his taxes every year that he was not aware of the liabilities that he never owned a company that he did not have any records reflecting the 15-year-old liabilities and that he wanted to fix the matter petitioner’s challenge lacks any substance and the underlying tax_liabilities stand as assessed by respondent levy action having established that petitioner’s tax_liabilities were as determined by respondent under our de novo review standard we now review respondent’s determination to proceed with collection under an abuse_of_discretion standard under this standard a determination will be affirmed unless action was taken that was arbitrary or capricious lacks sound basis in fact or is not justifiable in light of the facts and circumstances 91_tc_1079 in the case before us petitioner did not expressly challenge the appeals officer’s determination with respect to collection so we must first decide whether this determination is even properly before the court in his petition petitioner checked the box for redetermination of a deficiency and explicitly only raised the issue of his tax_liabilities while rule b provides that any issue not raised in the petition is deemed conceded the circumstances in this case allow us to consider the issue consideration of the issue is proper so long as petitioner’s failure to provide notice to respondent did not prejudice respondent see 91_tc_200 affd 905_f2d_1190 8th cir martin v commissioner tcmemo_2003_288 affd 436_f3d_1216 10th cir here the notice_of_determination concerning collection action was attached to the petition respondent acknowledged on brief that this was a petition for lien or levy action under code sec_6320 or sec_6330 further respondent contemplated a challenge to the appeals officer’s rejection of petitioner’s oic which was the only subject of the hearing so respondent cannot be considered surprised or prejudiced by the court’s consideration of this issue we must therefore decide whether respondent’s rejection of petitioner’s offer-in-compromise was an abuse_of_discretion sec_7122 provides respondent with the authority to grant an offer-in-compromise as an alternative to collection action respondent grants an oic when there is a doubt as to the actual tax_liability doubt as to collectibility or for other purposes relating to effective tax_administration sec_301_7122-1 proced admin regs administration internal_revenue_manual cch sec_5 at big_number petitioner’s offer based on doubt as to collectibility was taken under consideration by respondent’s offer specialist doubt as to collectibility exists in any case where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs evaluation of an oic based on doubt as to collectibility requires complete financial information from the taxpayer roman v commissioner tcmemo_2004_20 where the taxpayer fails to provide the necessary information rejection of the oic does not constitute an abuse_of_discretion see id willis v commissioner tcmemo_2003_302 in this case respondent’s oic specialist made and petitioner failed to respond to repeated requests for additional information therefore we hold that there was no abuse_of_discretion in the rejection of petitioner’s oic respondent’s determination to proceed with collection is upheld decision will be entered for respondent
